Citation Nr: 1631878	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder, variously claimed as rosacea and chloracne, to include as a result of exposure to herbicides.

2   Entitlement to service connection for a disability manifested by sensitivity to
light.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
March 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

In July 2014, the Veteran testified at a video conference hearing over which the
undersigned Veterans Law Judge presided.  A transcript of that hearing has been
associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in December 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  A skin disorder has not been shown to have been manifested as a result of the Veteran's period of active service, nor is it secondary to exposure to Agent Orange. 

2.  A disability manifested by sensitivity to light has not been shown to have been manifested as a result of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a skin disorder, variously claimed as rosacea and chloracne, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West  2014); 38 C.F.R. § 3.303, 3.309 (2015).

2.  The criteria for the establishment of service connection for a disability manifested by sensitivity to light have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In correspondence dated in September 2010, October 2010, and February 2011 the Veteran was provided with the requisite notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

This case was remanded in December 2014 in order to obtain outstanding treatment records and afford the Veteran VA examinations so as to assess the etiology of his asserted disabilities.  Thereafter, additional efforts were undertaken to obtain treatment records from Peterson Air Force Base for the period from 1971 to 1972, however, no such records were available.  The Veteran was notified and afforded additional opportunity to submit any additional evidence in his possession.  Also, he was afforded VA examinations in May 2015.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has 

any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

In pertinent part, chloracne or other acneform disease consistent with chloracne, are among the diseases are associated with herbicide exposure for purposes of this presumption.  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on 
the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449, and 61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42, 600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007). 

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039  (Fed Cir. 1994).  See, also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Skin Disorder

During the July 2014 Board hearing, the Veteran testified that he developed a skin disorder during combat service in Vietnam, which he described as a sensitive and painful reddening of the face, similar to a sun burn.  He added that following service, he was treated at the Peterson Air Force Base Hospital regularly for approximately 18 months in 1971, and that he was experiencing similar symptoms ever since.

The Veteran's available service treatment records, are silent as to any reports of or treatment for a skin disorder during his period of active service.

Efforts to obtain treatment records from the Peterson Air Force Base Hospital as identified by the Veteran have been unsuccessful.  The Veteran, however, has submitted lay statements from K.H. and S.W., indicating that they had known the Veteran in 1971 and 1972, and had driven him to the hospital on occasion for face treatments.

A VA Agent Orange Examination report dated in July 2010 shows that the Veteran was noted to have a past medical history of chloracne that was treated with radiation.  The assessment was chloracne that was treated with radiation.
VA outpatient treatment records dated from October 2011 to January 2016 show intermittent treatment for symptoms associated with actinic keratosis and lesions of the nose, scalp, and face. 

A VA examination report dated in May 2015 shows that the Veteran reported that the skin of his face became sun sensitive while he was serving in Vietnam.  He stated that he had been on night patrol on the beach near DaNang when a rocket
attack began and a Vietnamese ammunition dump was hit by a rocket and exploded.  He described that he saw a very bright flash and was thrown backwards to the ground.  He was taken off patrol for a few days. After that incident, he began having problems with the skin on his face.  Since then, he has had a condition in which the skin of his face will become flushed after exposure to sun light for about five to 10 minutes.  His face would become red and feel warm.  The redness and warmth would last for about one to two hours and then resolve gradually without treatment.  The change was said to occur on the skin of the face only, not anywhere else, including the scalp, ears, and neck.  There are no lesions associated with this condition.  There is no peeling, scaling, oozing or crusting.  More recently, he has also developed actinic keratoses on his face, and these have been treated with cryotherapy.  He also had actinic keratoses on his hands and forearms.  He asserted that this condition of increased sun sensitivity has been present since before he  separated from service.  He recalled that after service, he was treated by a doctor in Colorado Springs with some type of ultraviolet radiation.  It did not change his condition.  Presently, he described avoiding sun exposure and using zinc oxide cream on his skin.  He noted that some providers had told him that he likely had
chloracne.  The examiner indicated that he does not have any physical signs consistent with a diagnosis of chloracne.  As the day of the examination was cloudy and raining, he had not had sun exposure and did not have any of the signs of sun sensitivity.

Following examination of the Veteran, the examiner provided diagnosis of photosensitivity reaction dermatosis.  The examiner explained that this condition was limited to his face.  The diagnosis was based on his history alone, as he had not had sun exposure on the date of examination and, therefore, had no signs of the condition on examination.  Moreover, there are no service treatment records to support his asserted in-service blast exposure.  The record was said to contain minimal documentation regarding in-service medical treatment.  The June 1970 separation physical examination report showed no complaints related to a skin problem including sun sensitivity.  No records from the specialist in Colorado Springs were available for review, though, there were lay statements supporting the Veteran's contentions.  Nonetheless, he did not have signs or symptoms consistent with a diagnosis of chloracne, and is not diagnosed with chloracne.  The examiner indicated that there were no physical signs of the condition on examination, no records to support the condition began in service, and no evidence that the condition continued after service.  Therefore, the examiner concluded that it was less likely than not that the current skin condition was incurred in service.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin disorder, and the appeal will be denied. 

Initially, the Board notes that a skin disorder manifested by actinic keratosis is not a disability for which presumptive service connection would be available under 38 C.F.R. § 3.309(e).  While the Veteran reported that he had been told he had a diagnosis of chloracne, the competent medical evidence of record has not shown that the Veteran has ever been diagnosed with chloracne.   The assessment of chloracne on the VA Agent Orange examination in July 2010 was based on history only.  The VA examiner in May 2015 concluded that he did not meet the criteria for a diagnosis of chloracne.  As such, entitlement to service connection for a skin disorder is not warranted on a presumptive basis pursuant to exposure to herbicides in the Republic of Vietnam. 

In this regard, the Board notes that the Secretary has reiterated that there is no positive association between exposure to herbicides and any condition for which it has not been specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1042. 

The Veteran's separation report of medical examination is negative of any assessment of a skin disorder, and is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  

The Board has considered the opinion of the VA medical examiner of record and finds it to be probative as it is definitive, based upon a contemporaneous physical examination and a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, it is found to carry significant weight. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has had a continuous skin disorder since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's contentions that he has a current skin disorder that is related to active service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

To the extent that the Veteran is able to observe continuity of skin symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a skin disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a skin disorder for many years after service, and no competent medical evidence linking the reported skin disorder to the Veteran's service) outweigh the Veteran's contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's asserted skin disorder was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2015); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the evidence in this case weighs against the claim of service connection for a skin disorder, variously claimed as rosacea and chloracne, to include as a result of exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2014).

Disability Manifested By Sensitivity To Light

During the July 2014 hearing, the Veteran indicated that he developed a disability manifested by a sensitivity to light during his period of active service in Vietnam. 

A service treatment record dated September 14, 1969, shows that the Veteran was treated for a two day history of eye soreness, blurred vision, and photophobia. Service treatment records dated September 22, 1969, show that the Veteran continued to report blurred vision, irritation, and extreme photophobia in the left eye.  No history of trauma was indicated.  An impression of non-granulomatous iritis with macular edema was provided.

A VA optometry note dated in December 2010 shows that the examination of the 
Veteran was conducted without records review.  The Veteran reported that he had sensitivity to light that began during service. He reported that his eye had been burned in a blast in Chu Lai in 1969.  He described that he would get severe headaches from the sun to the point of passing out and having to be pulled off the line.  The examiner noted that it sounded like the Veteran underwent ultraviolet treatment for 18 months in 1971.  A history of two Lasik procedures was indicated. The diagnosis was status post Lasik times two; and self-report of photosensitivity secondary to time in Vietnam with improvement after Lasik.  There was no apparent reaction to bright like shined in the eye during examination.

The examiner explained that the Veteran had a self-reported history of photosensitivity since his time in Vietnam although he did not react when the examination lights are shined in his eyes.  He was said to report a history of blast exposure.  The examiner indicated that patients with mild traumatic brain injury often report photosensitivity as a complaint.  Usually this is self-limiting and mostly resolved over the course of time although not necessarily.  Photosensitivity was also said to be a common complaint as patients age.  Fair skinned people often will be more light sensitive than darkly complected people but this was often a function of how they are put together.  The examiner was unable to determine whether or not current claims of photosensitivity were related to time in service as opposed to a normal physiologic variation.

VA outpatient treatment records dated from October 2011 to January 2016 show intermittent treatment for symptoms associated with dry eye, blepharitis, and a history of seasonal allergic conjunctivitis, pinguecula and early nuclear cataracts.

A VA examination report dated in June 2015 shows that the Veteran reported experiencing flash burns secondary to an ammunition dump exploding in front of him in 1969.  He asserted light sensitivity since then.  He added that he would always have to wear sunglasses, and that he worked inside so he never really had an occupational issue.  Physical examination revealed corrected near and distance vision was 20/40 or better, bilaterally.  The examiner reported evidence of pinguecula, dermatochalsis with blepharitis and cataracts.  There was no evidence of a decrease in visual acuity or other visual impairment.  The examiner indicated that the pinguecula and nuclear sclerosis were normal for his age.  With regard to the asserted photosensitivity, the Veteran did not flinch or withdraw with either slit lamp or transilluminator examination.  While the examiner did not reject the Veteran's reports of symptomatology, photosensitivity was not listed as a symptom or result of chloracne.  Flash burns, in of themselves, do not lead to long term photosensitivity.  A flash burn is essentially a corneal abrasion secondary to exposure to ultraviolet or thermal trauma.  As such, it is self-limiting and resolves once the cornea re-epilthelializes.  In particularly severe cases (recurrent corneal
erosion), it can recur sporadically but is usually limited to a year or so.  There were no records from the Lasik providers, and permanent corneal damage would serve as a contra-indication for Lasik surgery and should be noticed by competent providers.
The Veteran had documented dry eye syndrome and meibomian gland disease, however, this is not related to the iritis or any other ocular trauma.

In an addendum dated in November 2015, the VA examiner restated the Veteran's symptoms that he usually cannot go outside without sunglasses, and that he would get a headache if he spent too much time outside without sunglasses.  The Veteran asserts that this began after receiving flash burns secondary to an ammunition dump explosion in 1969.  The examiner explained that flash burns, if resulting in corneal
damage, will result in photosensitivity.  However, this is limited to the period of
time the cornea is damaged and not a source of long term photosensitivity.  The service treatment records indicate an episode of non-granulomatous iritis.  While one of the symptoms of iritis is photophobia, this is limited to the duration of the disease, and photophobia is not a long term symptom.  During the 2010 and 2015 VA examinations, the Veteran did not have a flinch reaction to either the transilluminator or slit lamp during examination, even though the examination was extended in order to elicit such a reaction.  Sensitivity to light is not a medical condition, it is a symptom.  It is highly subjective, and there is no way of quantifying it.  It is reported by almost all people to some degree or another.  One way of viewing it would be like the pain scale.  Photophobia is a medical condition but is not the same as photosensitivity.  The Veteran was said to not be photophobic as evidenced by his reaction to light during clinical examination.  It is more likely than not that he may be somewhat more light sensitive that average, but it would not be disabling in the sense that photophobia is.
Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by sensitivity to light.  As noted above, while there is evidence of an episode of non-granulomatous iritis in service, there is no evidence of the development of a disability manifested by photosensitivity as a result thereof.  

The Board finds probative the May and November 2015 opinions of the VA examiner that concluded the it was more likely than not that the Veteran may be somewhat more light sensitive that average, but it would not be disabling in the sense that photophobia is.  The opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut any of the opinions against the claim or otherwise diminish their probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board has considered the statements of the Veteran, as well as the lay evidence of record, in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, in this case, the VA examiner considered the Veteran's in-service treatment and concluded that it was not likely that a related current disability has manifested.  This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the Veteran's assertions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the  claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

Service connection for a skin disorder, variously claimed as rosacea and chloracne, to include as a result of exposure to herbicides, is denied.

Service connection for a disability manifested by sensitivity to light is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


